Citation Nr: 1616259	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-47 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to higher ratings for chondromalacia and degenerative joint disease of the right knee, currently assigned a 10 percent rating for instability and a 10 percent rating for other impairment.

2.  Entitlement to higher ratings for chondromalacia and degenerative joint disease of the left knee, currently assigned a 10 percent rating for instability and a 10 percent rating for other impairment.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to July 1993.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Atlanta Regional Office (RO) of the Department of Veterans Affairs (VA) in Decatur, Georgia.  In a May 2011 rating decision, a separate 10 percent evaluation was granted for right knee instability. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further action by the Agency of Original Jurisdiction (AOJ) is required before the Board decides the claims on appeal are decided. 

The Board observes that following the issuance of the October 2010 Statement of the Case (SOC), additional evidence relevant to the issues on appeal was added to the record.  Specifically, Social Security Administration (SSA) records, VA treatment records, and a December 2015 VA examination report were associated with the record.  No Supplemental Statement of the Case (SSOC) was issued considering the additional evidence, and the Veteran has not waived his right to have the evidence considered by the AOJ.  The Board has determined that the issuance of an SSOC addressing the cited evidence is warranted.  See 38 C.F.R. § 19.37(b) (evidence received after transfer of records to the Board). 

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including VA treatment records for the period from February 2016 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include VA treatment records for the time period from February 2016 to the present.

2. The RO or the AMC also should undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                           (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




